Title: From James Madison to Elbridge Gerry, 27 June 1807
From: Madison, James
To: Gerry, Elbridge



Dear Sir
Washington June 27. 1807

I inclose as you have requested a letter to Genl. Armstrong presenting Mrs. Blake to his polite attention.  I have thought it proper also to inclose a passport in the form usually given to Citizens of known respectability.  You will please to substatute the pen for the pencil in filling the blanks, and to add to the name of Mrs. B. not only her daughter but any attendants she may take with her.
The President requests that the Letter for Mr. Cathalan may be committed to the charge of Mrs. B.  He has taken occasion to throw in a paragph. which will secure her the civilities of that respectable Gentleman.  Yrs. very sincerely & with great respect

James Madison

